Citation Nr: 0403584	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision which 
denied an increase in a 30 percent evaluation for PTSD and 
determined that entitlement to a total disability rating 
based on individual unemployability was not warranted.  

In January 2004, the veteran's motion to advance his case on 
the Board's docket was granted pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The duty 
to assist also includes obtaining a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

In March 2002, the veteran reported that he was receiving 
treatment at the Huntington, West Virginia VA Medical Center.  
The most recent treatment records on file are dated in 
September 2001.  

The most recent VA psychiatric examination was conducted in 
September 2000.  The veteran has made statements that can be 
construed as reporting an increase in his symptoms.  
Accordingly, the Board is of the opinion that the veteran 
should be afforded a thorough and contemporaneous VA 
psychiatric examination.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain records of the 
veteran's treatment for PTSD at the 
Huntington, West Virginia VA Medical 
Center for the period since September 
2001.  

2.  The RO should ask the veteran to 
clarify the type of hearing he desires.  
The RO should then afford him such a 
hearing.  

3.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner 
should note whether PTSD causes 
deficiencies in any of the following 
areas: work, school, family relations, 
judgment, thinking, mood.  The examiner 
should also provide an opinion as to 
whether the veteran's service connected 
PTSD alone, at least as likely as not (50 
percent probability or more) prevents him 
from maintaining gainful employment 
consistent with his education and 
occupational experience.  The examiner 
should also provide a Global Assessment 
of Function score, attributable, if 
possible, solely to PTSD.  The examiner 
should review the claims folder, and note 
such review in the examination report or 
in an addendum to the report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim.  In 
reajduicating the TDIU claim the RO 
should consider the applicability of 
38 C.F.R. §§ 4.15, 4.16(b).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


